•^/Actress; S<^*HoucVxrHS^ 1174963                                       \3^zoi5
                                                                                            *5T

          m

                QuDiL Clonk - (MkJ (Xxjyshks                       nuUnT OF Cniivis)#4APPEALS
                                                                         APR 0 R 2015

                                                       J_J           AWA€0|fi,GI©rk
      %dUJ
         jX* CUT)




                                                             o^hjUl/U^^
                                                 Jot                               ILLb^
                    ~ah




                                            fcB^u^j) -s^JUu^^




  f   -   '   - I     /   f   *"   *   f]   s*
                                                             ^^^MStUr^Mu.
 t^^I^^^
                                                         ftji
                          hUUk




                          cuts' *        ~iM>     '


cvvaVd^AsWiVs CriAi//^
^EnW i^l^^ix^
                      MduA^Xurri
      -hU)} C/AyY\
    /mti&JL
,      —L~- -—.
                           C<^uAt                     '^MM-uU
                             /^)AJl^^^M)^



                                      cr^i>/i>^
                                       cU-^B-

                     ^^^^^^
mo/) Jkmr)